Case 1:20-cv-11777-DPW Document 6-1 Filed 11/16/20 Page 1 of 3




                                      EXHIBIT B




                                                         A3093\306083941.v1
11/11/2020                                  Case 1:20-cv-11777-DPW Document     6-1 Tracking®
                                                                    USPS.com® - USPS Filed 11/16/20
                                                                                              Results Page 2 of 3


   USPS Tracking
                                           ®                                                                                FAQs     




                                                                       Track Another Package                  +




                                                                                                                         Remove      
   Tracking Number: 70181830000164701322

   Your item was delivered to the front desk, reception area, or mail room at 11:13 am on October 5, 2020 in BOSTON, MA 02210.




                                                                                                                                     Feedback
     Delivered
   October 5, 2020 at 11:13 am
   Delivered, Front Desk/Reception/Mail Room
   BOSTON, MA 02210

   Get Updates        




                                                                                                                                 
       Text & Email Updates


                                                                                                                                 
       Tracking History


                                                                                                                                 
       Product Information


https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70181830000164701322%2C                                1/2
11/11/2020                                  Case 1:20-cv-11777-DPW Document     6-1 Tracking®
                                                                    USPS.com® - USPS Filed 11/16/20
                                                                                              Results Page 3 of 3
                                                                     See Less 




                                                        Can’t find what you’re looking for?
                                                Go to our FAQs section to find answers to your tracking questions.


                                                                                         FAQs




                                                                                                                     Feedback
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70181830000164701322%2C                2/2
